DETAILED ACTION
	This is a final office action on the merits in response to communications on 10/3/2022. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2022 have been fully considered but they are not persuasive. 

First, on page 7 of REMARKS, Applicant is arguing that communication device should not be interpreted under 112f because the word “means” is not used.  However, the term “device” is a generic placeholder that contributes to 112f interpretation.  See MPEP 2181.

Second on page 8 of REMARKS, Applicant is arguing:
In particular, Yuet does not disclose all the features of claim 1, including: extracting a ground gradient from the ground topographic data; predicting a future driving path of the working machine; ... and performing an action to reduce the risk for rollover if the predicted future driving path of the working machine includes the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine. 
As noted above, Yuet is only concerned with the present inclination of the machine itself, and is not concerned with the inclination of the ground ahead of the vehicle. In addition, Yuet does not disclose or contemplate the technical effects of this difference, including that the accuracy of rollover risk prediction is improved.
However, Yuet et al. at least at [0044] teaches “Further, controller 30 may provide a warning to the operator indicating that the current machine inclination is approaching a high rollover risk. For example, controller 30 may cause interface 34 to display, "Caution! The machine is approaching a moderate incline. Proceed with care."”.  As such it can be seen that the system/controller 30 is predicting that the machine is approaching a moderate incline and displaying such, based on current machine inclination is approaching a high rollover risk. 

Third, on page 8, Applicant is arguing:
The disclosure of Murphy is not compatible with the arrangement of Yuet, because Yuet is explicitly concerned with the current inclination of the machine and will take reactive action based on the current inclination and not based on what occurs ahead of the machine. In other words, what lies ahead of the machine does not affect the reactive system of Yuet. Thus, a skilled person seeking to improve the system of Yuet would not recognize any problem with Yuet that could be addressed by the arrangement of Murphy and would therefore not even turn to Murphy in the first place.
It appears that Applicant is arguing that there is no motivation to combine the two prior arts.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is teaching, suggestion, or motivation to do so found in the references themselves, namely to prevent a high rollover risk situation from developing (Murphy [0057]-[0059]).

Fourth, on page 9, Applicant is arguing:
Moreover, even if it were proper to combine Murphy with Yuet, a point Applicant does not concede, the proposed combination would still fail to result in an arrangement having all the features of claim 1, arranged as claimed. In particular, the mapping of the planned path onto the map taught by Murphy does not take into consideration a maximum allowable inclination of the tractor.
However, Yuet et al. already teaches such feature: high rollover risk includes the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers,                          [0032]-[0052] discuss determining vehicle and terrain inclination,                   [0033] discuss  “machine 12 may have an inclination threshold of 45 degrees pitch and 35 degrees roll. In other words, a pitch angle greater than 45 degrees and/or a roll angle greater than 35 degrees may pose high rollover risk for machine 12. As such, controller 30 may assign a "high" rollover risk value to ranges of 35 degrees to 45 degrees pitch and 25 degrees to 35 degrees roll. …”; [0034] discuss “Similarly, machine 12 may have an inclination rate threshold of 15 degrees per second, as mentioned above. In other words, an inclination rate of greater than 15 degrees per second may pose a high risk of rollover. As such, controller 30 may assign a "high" rollover risk value to a range of 10 degrees per second to 15 degrees per second”,  [0037] discuss “controller 30 may make surface terrain contour measurements from coordinates contained in the terrain map, and indicate portions of the terrain having slope within respective ranges defined by each of the rollover risk tiers mentioned above”); 
Then Murphy is used to teach: perform an action to reduce the risk for rollover if the predicted future driving path of the working machine includes high rollover risk (at least fig. 15 [0057]-[0059] discuss at least “If the planned path includes high rollover risk maneuvers, such as traverses across steep grades or high speed turns, then the system may provide a warning to local or remote operator”, “In addition to, or instead of, a warning the system may also initiate preventive action to prevent a high rollover risk situation from developing. For example, the system may command a speed decrease or complete stop, or it may change the path”) to prevent a high rollover risk situation from developing ([0057]-[0059]);
Therefore, in combination, Murphy and Yuet et al.  teach perform an action to reduce the risk for rollover if the predicted future driving path of the working machine includes high rollover risk, and high rollover risk includes the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine.       This combined teaching reads on the claim limitation of performing an action to reduce the risk for rollover if the predicted future driving path of the working machine includes a ground gradient exceeding or being close to current maximal allowed ground gradient for the working machine.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: communication device in claim 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the on-board load weighting system".  It is not clear what this is referring to.  In addition, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims of these claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of their dependency.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuet et al. (US 2008/0208416).
Regarding claims 1, 18 and 20, as best understood, Yuet et al.  teaches:
A prediction system for predicting a risk for rollover of a working machine for load transportation (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20), the system comprising: 
an on-board load weighting sensor device configured for detecting weight information of the load being currently transported, or a communication device configured for receiving load information originating from a device that loaded the load being currently transported (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b); 
a ground topographic detection system (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;       at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination); and 
an electronic control device, which is configured for: 
	obtaining ground topographic data of a geographical area located close to the working machine from the ground topographic detection system (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;       at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination); 
	extracting a ground gradient from the ground topographic data (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;       at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination); 
	predict a future driving path of the working machine (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,              in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions;    [0049] discuss predicting that the machine will be following a certain speed that will produce rollover risk;     [0039] discuss control machine to back track, including control speed, until reaches a previously sampled position having low or moderate rollover risk); 
	obtaining weight information of the load being currently transported from the on-board load weighting system or from the communication device;
	obtaining weight information of the load being currently transported by means of an on-board load weighting system or by receiving load information originating from a device that loaded the load being currently transported; 
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b);
	determining a current maximal allowed ground gradient for the working machine based on said weight information (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass); 
	performing an action to reduce the risk for rollover if the predicted future driving path of the working machine includes the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine;
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track;                     in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk; [0044] teaches “Further, controller 30 may provide a warning to the operator indicating that the current machine inclination is approaching a high rollover risk. For example, controller 30 may cause interface 34 to display, "Caution! The machine is approaching a moderate incline. Proceed with care."”;       [0047] discuss predict/propose machine to backtrack through previously sampled positions);

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20  is/are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yuet et al. (US 2008/0208416) in view of Murphy (US 20110022267).
Regarding claims 1, 18 and 20, Yuet et al.  teaches:
A prediction system for predicting a risk for rollover of a working machine for load transportation (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20), the system comprising: 
an on-board load weighting sensor device configured for detecting weight information of the load being currently transported, or a communication device configured for receiving load information originating from a device that loaded the load being currently transported (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b); 
a ground topographic detection system (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;       at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination); and 
an electronic control device, which is configured for: 
	obtaining ground topographic data of a geographical area located close to the working machine from the ground topographic detection system (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;       at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination); 
	extracting a ground gradient from the ground topographic data (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;       at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination); 
	predict a future driving path of the working machine (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,              in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions;    [0049] discuss predicting that the machine will be following a certain speed that will produce rollover risk;     [0039] discuss control machine to back track, including control speed, until reaches a previously sampled position having low or moderate rollover risk); 
	obtaining weight information of the load being currently transported from the on-board load weighting system or from the communication device;
	obtaining weight information of the load being currently transported by means of an on-board load weighting system or by receiving load information originating from a device that loaded the load being currently transported; 
	(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b);
	determining a current maximal allowed ground gradient for the working machine based on said weight information (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass); 
	perform an action to reduce the risk for rollover if the predicted future driving path of the working machine includes high rollover risk;
	performing an action to reduce the risk for rollover if the predicted future driving path of the working machine includes the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine;
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track;       in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk; [0044] teaches “Further, controller 30 may provide a warning to the operator indicating that the current machine inclination is approaching a high rollover risk. For example, controller 30 may cause interface 34 to display, "Caution! The machine is approaching a moderate incline. Proceed with care."”;       [0047] discuss predict/propose machine to backtrack through previously sampled positions);
high rollover risk includes the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers,                          [0032]-[0052] discuss determining vehicle and terrain inclination,                   [0033] discuss  “machine 12 may have an inclination threshold of 45 degrees pitch and 35 degrees roll. In other words, a pitch angle greater than 45 degrees and/or a roll angle greater than 35 degrees may pose high rollover risk for machine 12. As such, controller 30 may assign a "high" rollover risk value to ranges of 35 degrees to 45 degrees pitch and 25 degrees to 35 degrees roll. …”; [0034] discuss “Similarly, machine 12 may have an inclination rate threshold of 15 degrees per second, as mentioned above. In other words, an inclination rate of greater than 15 degrees per second may pose a high risk of rollover. As such, controller 30 may assign a "high" rollover risk value to a range of 10 degrees per second to 15 degrees per second”,  [0037] discuss “controller 30 may make surface terrain contour measurements from coordinates contained in the terrain map, and indicate portions of the terrain having slope within respective ranges defined by each of the rollover risk tiers mentioned above”); 

In addition and in the alternative, Murphy teaches:
perform an action to reduce the risk for rollover if the predicted future driving path of the working machine includes high rollover risk (at least fig. 15 [0057]-[0059] discuss at least “If the planned path includes high rollover risk maneuvers, such as traverses across steep grades or high speed turns, then the system may provide a warning to local or remote operator”, “In addition to, or instead of, a warning the system may also initiate preventive action to prevent a high rollover risk situation from developing. For example, the system may command a speed decrease or complete stop, or it may change the path”) to prevent a high rollover risk situation from developing ([0057]-[0059]);
it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Yuet et al. with perform an action to reduce the risk for rollover if the predicted future driving path of the working machine includes high rollover risk as taught by Murphy to prevent a high rollover risk situation from developing.

	Regarding claim 2, Yuet et al. teaches:
wherein the working machine is an articulated hauler or mining truck (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;      at least fig. 1, [0011]-[0012] discuss machine 12 associated with mining, dozer, [0031] discuss backhoe);

	Regarding claim 3, Yuet et al. teaches:
wherein the working machine comprises the load carrying attachment that is liftable in a vertical direction by using a hydraulically controlled pivotal linkage mechanism (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20), 
the method further comprising: 
obtaining lift position of the load carrying attachment (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;          at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass); and 
determining the current maximal allowed ground gradient for the working machine taking also into account information about current lift position (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass);

	Regarding claim 4, Yuet et al. teaches:
wherein the working machine is front end wheel loader (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;      at least fig. 1, [0011]-[0012] discuss machine 12 associated with mining, dozer, [0031] discuss backhoe; in particular at least fig. 1);

	Regarding claim 5, Yuet et al. teaches:
predicting a risk for working machine rollover if a current driving direction of the working machine coincides with a geographical position having a ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track);

	Regarding claim 6, Yuet et al. teaches:
determining a slope direction of the ground at the extracted ground gradient; 
determining a relative angle between the slope direction and a current driving direction of the working machine; 
determining the current maximal allowed ground gradient for the working machine based on said weight information and the determined relative angle; and 
predicting a risk for working machine rollover if the working machine approaches a geographical area including the ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine;
 (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track);

	Regarding claim 7, Yuet et al. teaches:
predicting the future driving path of a working machine based on at least a current working machine driving direction (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions;    [0049] discuss predicting that the machine will be following a certain speed that will produce rollover risk;     [0039] discuss control machine to back track, including control speed, until reaches a previously sampled position having low or moderate rollover risk);

	Regarding claim 8, Yuet et al. teaches:
detecting a road section in the ground topographic data; and 
predicting the future driving path of the working machine based at least on the detected road section;
 (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions);

	Regarding claim 9, Yuet et al. teaches:
predicting the future driving path of the working machine based at least on data of historical driving paths of the working machine in the present geographical area, and/or on data of historical driving paths of other working machines in the present geographical area (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions);

	Regarding claim 10, Yuet et al. teaches:
predicting also a working machine speed and/or working machine acceleration along the predicted future driving path of the working machine; and 
determining the current maximal allowed ground gradient for the working machine based on both said weight information and the predicted working machine speed and/or working machine acceleration along the predicted future driving path; 
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions;    [0049] discuss predicting that the machine will be following a certain speed that will produce rollover risk;     [0039] discuss control machine to back track, including control speed, until reaches a previously sampled position having low or moderate rollover risk);

	Regarding claim 11, Yuet et al. teaches:
determining a slope direction of the ground at the extracted ground gradient; 
predicting a driving direction of the working machine at the location of the extracted ground gradient based on the predicted future driving path; 
determining a relative angle between the slope direction and the driving direction of the working machine along the predicted future driving path; and 
determining a current maximal allowed ground gradient for the working machine based on said weight information and the determined relative angle;
 (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track;       in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions)

Regarding claim 12, Yuet et al. teaches:
wherein the step of predicting a future driving path of the working machine is restricted to predicting a near future driving path of the working machine; and the step of performing an action is restricted to warning the driver for a near future risk for working machine rollover if the predicted near future driving path includes a ground gradient exceeding or being close to the current maximal allowed ground gradient for the working machine;
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track;       in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions);

	Regarding claim 13, Yuet et al. teaches:
	wherein the step of predicting a near future driving path is restricted to predicting a future driving path within a certain range from the working machine (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination;          at least [0037]-[0038] [0044]-[0048] discuss if the current travel direction is forward and the vehicle reached an inclination/slope that is more than the threshold, then halt and back track;       in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions);
Yuet et al. does not explicitly teach:
the range is of 5 - 300 metres; 
However, as Yuet et al. disclosed the claim invention except for wherein the range is of 5 - 300 metres, it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Yuet et al. wherein the range is of 5 - 300 metres since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  See MPEP 2144.05.
In addition and in the alternative, as Yuet et al. disclosed a certain range of “approaching” and of “travel history”, it is obvious that a vehicle such as the ones in Yuet et al. having range of “approaching” and “travel history” of 5-300 meters.

	Regarding claim 14, Yuet et al. teaches:
warning a driver/local or remote operator of the working machine if a risk for working machine rollover is predicted (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination,   in particular at least [0037]-[0038] [0046]-[0052] discuss actions to reduce risk for rollover;      [0011]-[0054] discuss operator 36;    in particular at least [0044] discuss warning that machine is approaching a high rollover risk,  discuss story history of machine position, inclination and/or rollover risk, and warning that machine is approaching a high rollover risk;       [0047] discuss predict/propose machine to backtrack through previously sampled positions)
In addition and in the alternative, Murphy teaches:
warning the local or remote operator if a risk for working machine rollover is predicted (at least fig. 15 [0057]-[0059] discuss at least “If the planned path includes high rollover risk maneuvers, such as traverses across steep grades or high speed turns, then the system may provide a warning to local or remote operator”, “In addition to, or instead of, a warning the system may also initiate preventive action to prevent a high rollover risk situation from developing. For example, the system may command a speed decrease or complete stop, or it may change the path”) to prevent a high rollover risk situation from developing ([0057]-[0059]);
it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Yuet et al. with warning the local or remote operator if a risk for working machine rollover is predicted as taught by Murphy to prevent a high rollover risk situation from developing.

	Regarding claim 15, Yuet et al. teaches:
alerting an autopilot of the working machine if a risk for working machine rollover is predicted (figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;   at least [0019]-[0029] discuss data module 28/sensing devices 28b determining load magnitude/weight,  discuss determining the inclination threshold based on calculated center of mass, and center of mass is based on load signal from sensing device 28b, including the mass measured by sensing device 28b;        at least [0018]-[0022] determining the inclination of the machine 12, which is based on the terrain,    [0026]-[0033] discuss determining inclination threshold based on the machine’s center of mass, inclination threshold correspond to rollover risk;            at least [0029]-[0031] discuss determining position of the implement, and this has effect on the center of mass;        [0037] discuss determine rollover risk for the surface contour measurements from coordinates contained in the terrain map, and terrain slope corresponding to rollover risk tiers, [0041]-[0052] discuss determining vehicle and terrain inclination,   in particular at least [0037]-[0038] [0046]-[0052] discuss actions to reduce risk for rollover;      [0038]-[0054] discuss controller 30 autonomously halt and backtrack in response to rollover risk/incline);
In addition and in the alternative, Murphy teaches:
alerting an autopilot of the working machine if a risk for working machine rollover is predicted (at least fig. 15 [0057]-[0059] discuss at least “If the planned path includes high rollover risk maneuvers, such as traverses across steep grades or high speed turns, then the system may provide a warning to local or remote operator”, “In addition to, or instead of, a warning the system may also initiate preventive action to prevent a high rollover risk situation from developing. For example, the system may command a speed decrease or complete stop, or it may change the path”) to prevent a high rollover risk situation from developing ([0057]-[0059]);
it would have been obvious to one of ordinary skill in the art at the time of filing and at the time of the invention to modify the system and method of Yuet et al. with alerting an autopilot of the working machine if a risk for working machine rollover is predicted as taught by Murphy to prevent a high rollover risk situation from developing.

	Regarding claim 16, 
	As applied to claim 1, Yuet et al. in view of Murphy teaches the method of claim 1;
	Yuet et al. teaches:
	A computer comprising a program for performing the method when said program is run on the computer;
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;  in particular at least figs. 1-2 [0011]-[0039] discuss control system 16, controller 30, interface 34, computers, computer program products, computer-readable media);

	Regarding claim 17, 
	As applied to claim 1, Yuet et al. in view of Murphy teaches the method of claim 1;
	Yuet et al. teaches:
	A non-transitory computer readable medium carrying a computer program for performing the method when program product is run on a computer;
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;  in particular at least figs. 1-2 [0011]-[0039] discuss control system 16, controller 30, interface 34, computers, computer program products, computer-readable media);

	Regarding claim 19, 
	As applied to claim 18, Yuet et al. in view of Murphy teaches the system of claim 18
	Yuet et al. teaches:	
	A working machine comprising a prediction system accordingly;
(figs. 1-3 [0011]-[0054] discuss machine 12, control system 16, implement 18, cylinders 20, driving means 26,     in particular at least fig. 1-2 [0011]-[0016] discuss implement 18 being movable by motors or cylinder 20, driving means such as hydraulic pumps working with cylinders 20;     [0026]-[0052] discuss determine rollover risk, claims 1-20;  in particular at least figs. 1-2 [0011]-[0039] discuss control system 16, controller 30, interface 34, computers, computer program products, computer-readable media);

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO LONG T NGUYEN whose telephone number is (571)270-7768. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO LONG T. NGUYEN
Examiner
Art Unit 3664



/BAO LONG T NGUYEN/Primary Examiner, Art Unit 3664